          Case 17-13384-KHK           Doc 39    Filed 05/06/20 Entered 05/06/20 12:16:38           Desc Main
                                               Document      Page 1 of 1



                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                                    Alexandria Division

           In Re:                                         *      Case No. 17-13384-KHK
                                                          *
           MARY P. ANDERSON                               *
                                           Debtor         *      Chapter 13
                                                          *
           *********************************************************************************************
                                   NOTICE OF SUSPENSION OF PLAN PAYMENTS
                                          PER STANDING ORDER 20-12

                     COMES this day, the Debtor, and having certified to counsel for the debtor that she has
           adversely been financially impacted by the COVID-19 pandemic and gives notice of the
           suspension of her Chapter 13 plan payments for 3 calendar months starting in the month of May
           2020.
                     The Plan shall be automatically extended by the number of months stated above for the
           suspension.
                                                                 Mary P. Anderson
                                                                 By Counsel

           /s/ Richard Owen Bolger, Esq.
           Richard Owen Bolger
           Bolger Law Firm, PLLC
           Attorney for Debtor
           10347 Democracy Lane
           Fairfax, VA 22030
           Telephone: 703-383-9595

           Seen and Agreed:


           /s/ Thomas P. Gorman (by Richard Bolger with permission received via email)
           Thomas P. Gorman Chapter 13 Trustee
           300 N. Washington Street, Suite 400
           Alexandria, VA 22314



Richard O. Bolger, Esquire
Bolger Law Firm, PLLC
10347 Democracy Lane
Fairfax, Virginia 22030
(703) 383-9595
VA Bar No. 22994
